UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 000-54523 Pharmagen, Inc. (Exact name of registrant as specified in its charter) Nevada 27-077112 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9337 Fraser Avenue Silver Spring, MD (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(204) 898-8160 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered None None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.001 (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.YesxNo o Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes oNo x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K(§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes oNo x Aggregate market value of the voting stock held by non-affiliates: $6,143,599 based on the closing price of $0.0391 on June 29, 2012.The voting stock held by non-affiliates on March 27, 2013 consisted of 157,125,288 shares of common stock. Applicable Only to Registrants Involved in Bankruptcy Proceedings During the Preceding Five Years: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes oNo o (Applicable Only to Corporate Registrants) Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.As of March 27, 2013, there were 381,125,288 shares of common stock, par value $0.001, issued and outstanding. Documents Incorporated by Reference List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to rule 424(b) or (c) of the Securities Act of 1933.The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980).None. PHARMAGEN, INC. FORM 10-K ANNUAL REPORT FOR THE FISCAL YEAR ENDED DECEMBER 31, 2012 TABLE OF CONTENTS PART I ITEM 1 – BUSINESS 3 ITEM 1A – RISK FACTORS 12 ITEM 1B – UNRESOLVED STAFF COMMENTS 20 ITEM 2 ‑ PROPERTIES 20 ITEM 3 ‑ LEGAL PROCEEDINGS 21 ITEM 4 – MINE SAFETY DISCLOSURES 21 PART II ITEM 5 – MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 22 ITEM 6 – SELECTED FINANCIAL DATA 24 ITEM 7 – MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 24 ITEM 7A – QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 30 ITEM 8 – FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 31 ITEM 9 – CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 32 ITEM 9A – CONTROLS AND PROCEDURES 32 ITEM 9B – OTHER INFORMATION 34 PART III ITEM 10 – DIRECTORS,EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 35 ITEM 11 – EXECUTIVE COMPENSATION 37 ITEM 12 – SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 38 ITEM 13 ‑ CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 39 ITEM 14 – PRINCIPAL ACCOUNTING FEES AND SERVICES 41 PART IV ITEM 15 ‑ EXHIBITS, FINANCIAL STATEMENT SCHEDULES 42 2 Cautionary Statement Regarding Forward Looking Statements This Annual Report includes forward-looking statements within the meaning of the Securities Exchange Act of 1934 (the “Exchange Act”).These statements are based on management’s beliefs and assumptions, and on information currently available to management.Forward-looking statements include the information concerning possible or assumed future results of operations of the Company set forth under the heading “Management's Discussion and Analysis of Financial Condition or Plan of Operation.” Forward-looking statements also include statements in which words such as “expect,” “anticipate,”“intend,” “plan,” “believe,” “estimate,” “consider” or similar expressions are used. Forward-looking statements are not guarantees of future performance.They involve risks, uncertainties and assumptions.The Company's future results and shareholder values may differ materially from those expressed in these forward-looking statements.Readers are cautioned not to put undue reliance on any forward-looking statements. ITEM 1 – BUSINESS History Pharmagen, Inc. was formed in the State of Nevada on June 25, 2009 as Sunpeaks Ventures, Inc. On February 13, 2012, we entered into the Share Exchange Agreement with Healthcare Distribution Specialists, LLC (now known as Pharmagen Distribution, LLC or Pharmagen Distribution) and its members.Pursuant to the agreement, we acquired one hundred percent (100%) of Pharmagen Distribution in exchange for (i) two hundred million (200,000,000) newly-issued restricted shares of our common stock, and (ii) three million (3,000,000) newly-issued restricted shares of our Class A Preferred Stock. Recent Name Change Effective on January 15, 2013, we changed our name from Sunpeaks Ventures, Inc. to Pharmagen, Inc.This change was to more accurately highlight the pharmaceutical aspect of our business. Overview With a multifaceted approach, Pharmagen, Inc. is meeting the demands of the health provider market through dynamic, independent wholesale, compounding/admix, and innovative IT solutions. Nationally focused, we are a dynamic distributor of specialty drugs, compounding and admix pharmacy and producer of OTC branded multivitamins to the healthcare provider market. The Food and Drug Administration continues to see an increasing number of shortages, especially those involving older sterile injectable drugs. We currently function as a total solution provider to hospitals through sterile compounding/admix pharmacy and just-in-time source of supply of products that are hard-to-find due to drug manufacturers’ production shortages. Leveraging our understanding of drug shortages, our long term goal is to become an FDA approved manufacturer of habitually short supply, sterile pharmaceuticals. Through an industry changing, cGMP + ® process, utilizing single-use, modular systems, we intend to be the gold standard of sterile production in the United States. In addition to pharmaceuticals, we manufacture and distribute OTC branded health supplements.Our innovative approach to OTC is to create suites of products that are designed to work in conjunction with subscription medications to alleviate side effects or prevent drug interactions.With an aging population, more Americans than ever are on prescription medication.We are currently analyzing several OTC products that would allow us to become a powerful OTC player in the multi-billon dollar health supplement market. 3 All of our operations are conducted through our wholly-owned subsidiaries, Pharmagen Distribution, LLC (formerly known as Healthcare Distribution Specialists, LLC), and Pharmagen Laboratories, Inc. (formerly known as Bryce Rx Laboratories, Inc.).We have a third wholly-owned subsidiary, Pharmagen Nutriceuticals, Inc., that is not active at this time. The U.S. Drug Wholesaling Industry The U.S. drug wholesaling industry is a $300 billion industry1.In the U.S., the three largest drug wholesalers distribute more than 85% of all prescription drugs2.The remaining 15% of the market represents a $45 billion distribution market for hard-to-find and specialty pharmaceuticals primarily in the biopharmaceutical arena.“Hard-to-find” drugs is an industry term for drugs that are in short or limited supply and “specialty” drugs are injectable pharmaceuticals that are used for specific purposes, generally cancer, fertility, and antibiotics.Hospitals and other facilities that need these hard-to-find and specialty drugs represent the target customer for our drug wholesaling business. Principal Services and Products Specialty drugs are difficult and expensive to manufacturer, and there are typically no generic alternatives.We are a wholesale distributor of over 6,000 of these specialty drugs.Our Pharmagen Distribution subsidiary currently provides three primary distribution services and owns one OTC product. Distribution Services As a distributor, we provide pharmaceuticals to hospitals, acute care facilities, surgery centers and other healthcare practitioners. Theses facilities generally have agreements with primary pharmaceutical providers that provide them with the majority of the drugs they need. However, at times the primary suppliers are either out of a drug or do not carry a particular drug. When this occurs, the facility typically issues a purchase order to companies like us, who then enter the secondary wholesale pharmaceutical market seeking the sought after drug. When we receive a purchase order from a customer, we immediately contact our vendors in the secondary wholesale market to attempt to acquire the drug. When we are successful, we purchase the drugs from the vendors in the secondary wholesale market and then sells the drugs to the facility to fill the purchase order. We do not have formal agreements with the vendors in the secondary wholesale market, instead the transactions are completed on a “one-time” basis through the use of purchase orders. We also occasionally source and distribute more traditional drugs to our customers, but this does not constitute a material part of our business. Sourcing and Distribution of Hard-To-Find Pharmaceuticals Pharmagen Distribution plays the role of special purchasing agent and procurement expediter for its customers.Pharmagen Distribution contacts various suppliers within the industry supply chain in order to find certain hard-to-find pharmaceuticals and facilitates rapid delivery of such pharmaceuticals, usually within 24 to 48 hours. 12011-12 Economic Report on Pharmaceutical Wholesalers by Adam J. Fein, Ph.D., September 2011. 2Statement of Adam J. Fein, President, Pembroke Consulting, Inc. to the U.S. House of Representatives Committee on the Judiciary Subcommittee on Intellectual Property, Competition, and the Internet; The Proposed Merger between Express Scripts and Medco, September 20, 2011. 4 We believe that the hard-to-find segment will grow significantly due to the high projected demand, manufacturing shortages, regional shortages, and the increasing off-label use of biopharmaceutical drugs and their quota-like system of allocation based on equal distribution and not need, which is the way many hard-to-find drugs are allocated to facilities such as hospitals, surgery centers, and acute care facilities.This quota system creates an imbalance in the market and is the reason many facilities that need hard to find drugs to contact Pharmagen Distribution or companies like Pharmagen Distribution. Additionally, many hospitals carry a small inventory of hard to find drugs because of the high purchase and carrying costs.This tight supply chain results in the frequent need by providers to access the hard-to-find market to rebalance supply with demand.When this happens, hospitals are under timing pressure to obtain the products quickly, often regardless of pricing. During our fiscal years ended December 31, 2012 and 2011, revenues from sourcing and distribution of hard-to-find pharmaceuticals represented approximately 92% and 97%, respectively, of our total net revenue for those periods. Pharmagen Laboratories, Inc. On December 13, 2012, we acquired Bryce Laboratories, Inc., and subsequently changed its name to Pharmagen Laboratories, Inc.Pharmagen Laboratories specializes in the formulation of drugs that are not otherwise commercially available, require specialized delivery systems, or require dosing changes.Through Pharmagen Laboratories, we can fill some of our existing customer orders in-house as well as orders from third parties. Healthrite Pharmaceuticals Historically, one of our providers of pharmaceuticals was Healthrite Pharmaceuticals, an entity controlled by Mackie Barch, our President and sole director.Healthrite is a “waiver” pharmacy that purchased certain drugs, which it could sell to our subsidiary, Pharmagen Distribution, for Pharmagen Distribution to resell.A “waiver” pharmacy is a pharmacy that has a specific purpose and is non-retail (does not sell to the public).Healthrite was intended for long term care, acute care and other institutional purposes.During the years ended December 31, 2012 and 2011, Pharmagen Distribution purchased $114,000 and $1.1 million, respectively, of inventory from HealthRite.Based on these purchases and the subsequent sales of the drugs, during the years ended December 31, 2012 and 2011, Pharmagen Distribution recognized net revenue of $82,000 and $244,897, respectively based on gross sales of $194,000 and $1.4 million, respectively.During 2010 and for the first half of 2011, we resold the drugs purchased from Healthrite at the same price we purchased them, basically acting as the selling arm of Healthrite.This was done since we had distribution licenses to sell products in certain states where Healthrite only had a pharmacy license, and it enabled us to get additional name recognition in the industry.Starting in mid-2011 we began marking up the product we purchased from Healthrite by 25% when we sold the product to third-party purchasers.Because Healthrite is a related party, and us merely acting as “go between” during 2010 and the first half of 2011, we did not recognize the revenue from the sales of those products, which is the reason our net revenue amount is different then our gross sales amount on our financial statements for those time periods.However, once we began marking up the product by 25% in mid-2011, we recognized the 25% markup as net revenue from related party on our financial statements.In early 2012, Healthrite notified us that due to the cost and effort to maintain a pharmaceutical license it has surrendered its pharmaceutical license and will no longer sell pharmaceuticals, effective April 10, 2012.We do not expect this to have a material impact on our business since we now have our own direct relationship with suppliers and resellers of hard-to-find drugs, but it will allow us to recognize all the revenue from our product sales rather than having a disparity between our gross sales and the net revenue we recognize since we will no longer be sourcing the drugs from a related party. 5 Sourcing and Distribution of Blood Plasma Derivatives, Specialty Products, Vaccines, and Anti-Infectives We believe that worldwide demand for plasma derivative products (made from bio-engineered proteins and blood derivates), such as Intravenous Immunoglobulin (IVIG), coagulation factors, and albumin is and will continue to grow strongly due to increased use and emerging medical applications for these drugs. Historically, IVIG was targeted at treatment of auto-immune diseases, but therapies such as treatment for Alzheimer’s and other immune deficiencies are contributing to a significant increase in demand for IVIG. Manufacturers have historically not been able to increase production in time to meet increased demand. Many of these disorders have no cure, and as a result, patients often receive treatment for the symptoms for decades, thereby creating long use cycles for these products. We distribute products such as plasma derivatives, specialty products, and anti-infectives. Plasma derivatives are used to treat complex and serious medical conditions such as cancer, hemophilia, rheumatoid arthritis, multiple scleroses, blood disorders, hepatitis, and HIV. Specialty products include a wide variety of drugs used to treat respiratory, oncology, cardiovascular, and hormonal syndromes. These specialty products are highly differentiated from traditional pharmaceuticals (oral solids) because they are significantly more costly than traditional pharmaceuticals and often require specialized handling such as refrigeration and tight cold-chain management. Healthcare providers, despite having primary sources of distribution for these products, routinely encounter shortages that can put patients at risk.Despite a growing need for these products, hospitals are often unable to increase supply allocations, resulting in market disequilibrium and the need to purchase in the hard-to-find market. During our fiscal years ended December 31, 2012 and 2011, revenues from sourcing and distribution of blood plasma derivatives, specialty products, vaccines, and anti-infectives represented less than 1% of our total revenue for those periods Sourcing and Distribution of Select Traditional Pharmaceuticals Pharmagen Distribution also offers sales of traditional pharmaceutical products to its distribution customers. These products include antibiotics, vaccines, and other oral and injectable pharmaceuticals. These product sales opportunities arise when vendors offer Pharmagen Distribution special pricing or exclusivity on certain product lines. During our fiscal years ended December 31, 2012 and 2011, revenues from sourcing and distribution of select traditional pharmaceuticals represented less than 1% of our total revenue for those periods. Clients for our Distribution Services The primary customers for the pharmaceuticals we distribute are hospitals, acute care facilities, surgery centers and other health practitioners.We distribute these drugs through common carriers, such as UPS and Federal Express. 6 Vendors We purchase our hard-to-find drugs from a wide variety of small vendors depending on the particular hard-to-find drug that is being sought. Our current vendors are small, regional pharmaceutical wholesalers. No one vendor or hard-to-find drug represents a material amount of our revenue or business. Approximately 70% of our purchase orders are for under $1,000 each, so our business is a volume business and not reliant on one or even a few vendors or drugs. The transactions with our vendors work as follows: when we need a hard-to-find drug we issue a purchase order that contains the drug name and quantity sought for the particular hard-to-find drug we are seeking. We typically hear back from vendors regarding the availability, timing and pricing within one day and we may hear from more than one vendor in response to our purchase order request. We typically receive the drugs from the vendor the same day or the next day with payment terms typically anywhere from net 5 days to net 20 days, and averaging about net 15 days. We then sell the drugs to the purchaser (typically a hospital, but could be other type of medical clinic) within one to two days, and on payment terms that are normally net 30 days. There are no other terms regarding our transactions with vendors other than the name, amount and purchase price for the drugs. If one vendor cannot perform as expected we can normally find a replacement vendor for the purchase order on the same day or the next day. We also only rarely have payment issues with our end customer (typically hospitals, medical clinics, etc.). Clotamin – a Multivitamin for Patients on Blood Thinners Pharmagen Distribution owns 100% of the rights, title, and interest to Clotamin, an OTC multivitamin for patients on Warfarin.Pharmagen Distribution, through its predecessor, introduced Clotamin in early 2008 to answer an unmet need for patients on anticoagulants (popularly referred to as “blood thinners”), such as Warfarin and related 4-hydroxycoumarin-containing molecules. Patients on such blood thinners are primarily impacted by their Potassium (K+) level, and to a lesser degree their vitamin A, D, and E levels, and are therefore cautioned to monitor their intake of these vitamins.The patient’s International Normalized Ratio (INR) can be raised or lowered based upon the amount of available Potassium (vitamin K), which can cause either excessive bleeding or clotting, respectively. Clotamin is the first multivitamin in the commercial market that is manufactured without vitamin K and with reduced amounts of A, D, and E, specifically to respond to the multivitamin needs of patients on Warfarin. On August 1, 2011, Pharmagen Distribution acquired the rights to Clotamin through a purchase agreement with Global Nutritional Research, LLC (GNR), an entity controlled by Mr. Justin Barch, the brother of Mackie Barch, our President and sole director. Clotamin is manufactured for us by a third party manufacturer. We do not have a written agreement with the manufacturer, but instead issue purchase orders when we need product and the manufacturer fills the order. During the years ended December 31, 2012 and 2011 we purchased approximately $188,000 and $zero, respectively, of Clotamin from this manufacturer. Our Clotamin product inventory is housed at a third-party warehouse facility located in Maryland that is a logistics company and stores the packaged product for us and then ships to the purchaser when requested by us. When we receive orders for Clotamin, the warehouse facility we utilize ships the product directly to the customer. 7 During our fiscal years ended December 31, 2012 and 2011, revenues from sales of Clotamin represented approximately 8% and less than 1%, respectively, of our total revenue for those periods.As a result of several marketing agreements, primarily through Walgreens and associated parties, we anticipate that sales of Clotamin will increase in 2013. Competition Sourcing and Distribution Services We have a range of competitors including specialized subsidiaries of the traditional distributors and other independent specialty distributors. Most of this competition comes in the form of other independent distributors such as Novis, Atlantic, and Jace. These companies compete on the basis of the states in which they are licensed or certified to conduct business, their access to specialty products, their customer care and service, the product distribution agreements they have secured, and the cost of specialty products. There are many barriers to enter the independent specialist market, including obtaining federal and state licenses and various accreditations, establishing credibility with customers, building a network of manufacturers and vendors, having a high level of operational and logistic expertise, as well as the specialized information technology required. Many of our competitors are more established then we are and have greater financial resources than we do. The primary sales process is outbound telemarketing, and is aimed at generating repeat business from customers while becoming their “go-to” resource for hard-to-find biopharmaceuticals.The sales model is based on low costs and high productivity and has successfully driven new account acquisition and repeat business.Since June 2011, Pharmagen Distribution has distributed products to a rapidly growing customer base of more than 150 unique customers. Our sales representatives typically make an average of 100 calls per day to assess the needs of current and prospective customers. Each sales rep is accountable for building and maintaining individual relationships with customers. Product knowledge and high-touch customer service is required to gain customer trust and maintain customer satisfaction. Due to our systematic approach to order fulfillment, management estimates a 99% on-time delivery success rate. Currently, Pharmagen Distribution is several steps removed from the manufacturers in the value chain, resulting in higher costs and the inability to carry certain products. To limit this effect, we have begun establishing direct sourcing relationships with manufacturers. These relationships will enable us to significantly reduce our sourcing costs and have access to a wider line of products. Further, we believe that developing direct sourcing will provide reduced sourcing costs and improved margins for our main product lines, and an increase in the size of the product portfolio. We may be able to direct source our products by partnering with specialty pharmacies and purchasing product directly from them. We believe that by adding specialty pharmacy capabilities to the business model, we will be in a superior cost position with stronger access to new product lines. Clotamin Since 2008, Clotamin has attracted retail customers through its website, www.clotamin.com, and is offered for sale in pharmacies nationwide.In terms of distribution, Clotamin is available from all the major regional wholesalers, including: Walgreens, Dik Drug Co., H.D. Smith, Miami-Luken, N.C. Mutual Wholesale Drug Co, Prescription Supply, Inc, Rochester Drug Cooperative, Smith Drug Company, Valley Wholesale Drug Company, and Value Drug Company.Pharmagen Distribution plans on leveraging its sales staff to grow the brand in hospitals and pharmacies. 8 While we are the only seller of Clotamin in the industry, there are other drug manufacturers and wholesalers with similar products (although to our knowledge, there is not another product specifically designed for people on blood thinners).Many of these competitors are more established then we are and have greater financial resources then we do. Government Approvals and Regulations Sourcing and Distribution Services Pharmagen Distribution is currently licensed to distribute pharmaceuticals in 40 states.We currently do not have any federal licenses for our sourcing and distribution services, but at some point we may apply for a license from the Drug Enforcement Agency in order to source and distribute controlled substances. Clotamin FDA Clotamin is an Over-the-Counter Dietary Supplement, and as a result the U.S. Food and Drug Administration (FDA) does not need to provide regulatory approval before it can be sold and marketed.Unlike drug products, there are no provisions in the law for the FDA to “approve” dietary supplements for safety or effectiveness before they reach the consumer.Once a dietary supplement is marketed, the FDA has to prove that the product is not safe in order to restrict its use or remove it from the market. The FDA is also responsible for safety and labeling of dietary supplements.According to FDA guidelines, ingredients that were sold in the US prior to October 15, 1994 are not required to be reviewed for safety by the FDA before being marketed.All the ingredients in Clotamin were sold prior to this date, and therefore do not require FDA review. According to FDA guidelines, any health claims or nutrient content claims for products require FDA approval. Structure-function claims do not require FDA approval, but must be accompanied by the following disclaimer on the label: “This statement has not been evaluated by the FDA. This product is not intended to diagnose, treat, cure or prevent disease.” All of the claims made for Clotamin are structure-function claims and therefore do not require FDA approval, and the Clotamin label has the appropriate disclaimer. FTC The Federal Trade Commission (FTC) requires Dietary Supplement claims of safety and efficacy to be supported by, “competent and reliable scientific evidence.”Clotamin does not make any safety or efficacy claims. DEA The Drug Enforcement Agency (DEA) regulates controlled substances.Currently we do not deal in drugs that are considered controlled substances, but we may at some in the future. 9 HHS The United States Department of Health and Human Services (HHS) is the United States government’s principal agency for protecting the health of all Americans and provides essential human services, especially for those who are least able to help themselves.One of the purposes of HHS is to get involved in the pharmaceutical marketplace in the event of a drug shortage or to require drug stockpiling.If the HHS were to take this type of action with respect to products that we distribute, it could affect the market and negatively impact our business. CMS The Centers for Medicare and Medicaid Services (CMS) provide health coverage for qualified individuals through Medicare, Medicaid and the Children’s Health Insurance Program.As a result, CMS plays a role in companies getting reimbursed under the programs it monitors.For any interactions by us that deal with these programs we would likely have interactions with CMS.Currently, all drugs we sell are sold in cash transactions, but in the future we could deal with groups using insurance, at which time our ability to get reimbursed from such insurance carriers and/or Medicare, Medicaid, etc., could impact when and how much we get paid for the drugs. Insurance We have product liability insurance for all of our OTC and pharmaceutical products.Pharmagen Distribution, our wholly-owned subsidiary, currently maintains general liability insurance. Intellectual Property Our intellectual property portfolio is an important part of our business. We currently have one trademark, with two others pending. We use a combination of trademark, copyright, trade secret and other intellectual property laws, and confidentiality agreements to protect our intellectual property. Despite our precautions, it may be possible for third parties to obtain and use without consent intellectual property that we own. Unauthorized use of our intellectual property by third parties, and the expenses incurred in protecting our intellectual property rights, may adversely affect our business. From time to time, we may encounter disputes over rights and obligations concerning intellectual property. While we believe that our product and service offerings do not infringe the intellectual property rights of any third party, we cannot assure you that we will prevail in any intellectual property dispute. If we do not prevail in such disputes, we may lose some or all of our intellectual property protection, be enjoined from further sales of the applications determined to infringe the rights of others, and/or be forced to pay substantial royalties to a third party. 10 We have the following trademarks: MARK REG./APP. NO REG./ APP. DATE JURISDICTION Clotamin July 15, 2008 United States Pharmagen 85/794,504 (pending) December 4, 2012 United States cGMP+ 85/824,724 (pending) January 17, 2013 United States Research and Development During the years ended December 31, 2012 and 2011, we did not spend any money on company-sponsored research and development activities. Employees We currently have two full-time employees, our officers Mackie Barch and Eric Clarke.Our wholly-owned subsidiaries, Pharmagen Distribution and Pharmagen Laboratories, currently have 11 and 14 employees, respectively. 11 ITEM 1A. – RISK FACTORS. As a smaller reporting company we are not required to provide a statement of risk factors.Nonetheless, because this is our first Annual Report after our acquisition of Pharmagen Distribution, we are voluntarily providing risk factors herein. Any investment in our common stock involves a high degree of risk.You should consider carefully the following information, together with the other information contained in this annual report, before you decide to buy our common stock.If one or more of the following events actually occurs, our business will suffer, and as a result our financial condition or results of operations will be adversely affected.In this case, the market price, if any, of our common stock could decline, and you could lose all or part of your investment in our common stock. We face risks in developing our products and services and eventually bringing them to market.We also face risks that we will lose some, or all, of our market share in existing businesses to competition, or we risk that our business model becomes obsolete.The following risks are material risks that we face.If any of these risks occur, our business, our ability to achieve revenues, our operating results and our financial condition could be seriously harmed. Risk Factors Related to the Business of the Company Regulation of our distribution business could impose increased costs or delay the introduction of new products, which could negatively effect our profit margins or prevent us from introducing new products and impact our business. The healthcare industry is highly regulated.As a result, we and our suppliers and distributors are subject to various local, state and federal laws and regulations, which include the operating and security standards of the Drug Enforcement Administration (DEA), the Food and Drug Administration (FDA), various state boards of pharmacy, state health departments, the United States Department of Health and Human Services (HHS), Centers for Medicare & Medicaid Services (CMS), and other comparable agencies.The process and costs of maintaining compliance with such operating and security standards could impose increased costs, delay the introduction of new products and negatively impact our business.For example, there have been increasing efforts by various levels of government agencies, including state boards of pharmacy and comparable government agencies, to regulate the pharmaceutical distribution system in order to prevent the introduction of counterfeit, adulterated and/or mislabeled drugs into the pharmaceutical distribution system.Certain states have adopted or are considering laws and regulations that are intended to protect the integrity of the pharmaceutical distribution system, while other government agencies are currently evaluating their recommendations.In addition, the U.S. Food and Drug Administration Amendments Act of 2007, which went into effect on October 1, 2007, requires the FDA to establish standards and identify and validate effective technologies for the purpose of securing the pharmaceutical supply chain against counterfeit drugs.These standards may include any track-and-trace or authentication technologies, such as radio frequency identification devices and other similar technologies.These tracking laws and regulations could increase the overall regulatory burden and costs associated with our pharmaceutical distribution business, and would have a material adverse impact on our operating expenses and our results of operations. 12 Our commercial success relating to the sale of Clotamin will depend on our ability to develop and commercialize Clotamin, or any other products developed or acquired by us, without infringing the intellectual property rights of third parties. Our commercial success will depend, in part, on not infringing the patents or proprietary rights of third parties.Third parties that believe we are infringing on their rights could bring actions against us claiming damages and seeking to enjoin clinical testing, distribution and marketing of the affected product or products.If we become involved in any litigation, it could consume a substantial portion of our resources, regardless of the outcome of the litigation.If any of these actions are successful, we could be required, in addition to any potential liability for damages, to obtain a license to continue to distribute or market the affected product.Any such license may not be available on acceptable terms or at all.Ultimately, we could be prevented from commercializing a product, or forced to cease some aspect of our business operations, as a result of patent infringement claims, which would harm our business.We may enter into licensing agreements with third party intellectual property owners for use of their property in connection with our potential products in order to ensure that such third party’s rights are not infringed. Although we are not aware that any of our intended potential products would materially infringe the rights of others, a claim of infringement may be asserted against us and any such assertion may result in costly litigation or may require us to obtain a license in order to distribute, use, or sell our products.Third parties may assert infringement claims against us in the future with respect to current or future products.Any such claims or litigation, with or without merit, could be costly and a diversion of management’s attention, which could have a material adverse effect on our business, operating results and financial condition.Adverse determinations in such claims or litigation could harm our business, operating results and financial condition. If competitors develop and market products that offer advantages as compared to our product, our commercial opportunities will be limited. Other companies may have products in development that will compete directly with Clotamin.If these competitors are able to develop products that are more effective, have fewer side effects, are less expensive or offer other advantages as compared to our product, our commercial opportunities will be limited.Furthermore, if our competitors commercialize competing products before we do, then our ability to penetrate the market and sell our products may be impaired.Our competitors also include fully integrated pharmaceutical companies and biotechnology companies, universities and public and private research institutions.Many of the organizations competing with us have substantially greater capital resources, larger research and development staffs and facilities, greater experience in drug development and in obtaining regulatory approvals, and greater manufacturing and marketing capabilities than we do. We may engage in new partnerships and other strategic transactions that could impact our liquidity, increase our expenses and present significant distractions to our management. From time to time we consider strategic transactions, such as out-licensing or in-licensing of compounds or technologies, acquisitions of companies and asset purchases.Additional potential transactions we may consider include a variety of different business arrangements, including strategic partnerships, joint ventures, spin-offs, restructurings, divestitures, business combinations and investments.Any such transaction may require us to incur non-recurring or other charges, may increase our near- and long-term expenditures and may pose significant integration challenges, require additional expertise or disrupt our management or business, which could harm our operations and financial results. 13 As part of an effort to enter into significant transactions, we conduct business, legal and financial due diligence with the goal of identifying and evaluating material risks involved in the transaction.Despite our efforts, we ultimately may be unsuccessful in ascertaining or evaluating all such risks and, as a result, might not realize the intended advantages of the transaction.If we fail to realize the expected benefits from any transaction we may consummate, whether as a result of unidentified risks, integration difficulties, regulatory setbacks or other events, our business, results of operations and financial condition could be adversely affected. Collaborative relationships may lead to disputes and delays in drug development and commercialization. We may in the future have conflicts with our prospective collaborators, such as conflicts concerning the interpretation of preclinical or clinical data, the achievement of milestones, or the ownership of intellectual property.If any conflicts arise with prospective collaborators, such collaborators may act in a manner that is adverse to our interests.Any such disagreement could result in one or more of the following, each of which could delay, or lead to termination of, development or commercialization of our partnered drug candidates, and in turn prevent us from generating revenues: · unwillingness on the part of a collaborator to pay us research funding, milestone payments or royalties that we believe are due to us under a collaboration; · uncertainty regarding ownership of intellectual property rights arising from our collaborative activities, which could prevent us from entering into additional collaborations; · unwillingness on the part of a collaborator to keep us informed regarding the progress of its development and commercialization activities or to permit public disclosure of the results of those activities; · slowing or cessation of a collaborator’s development or commercialization efforts with respect to our drug candidates; or · litigation or arbitration. Disruptions in our supply chain or among other companies providing services to us could adversely affect our ability to fill purchase orders, which would have a negative impact on our financial performance. The failure of a single source in the supply chain would cause only minor delays in our ability to fill purchase orders.In the event of a supply gap, we would either procure product in the market, if available at a reasonable cost, or work with other sources to formulate the drug in question.Such fixes to the supply gap would cause delay of shipment and increase costs, both of which would have negative impact on our profitability and our results of operations. Competition from horizontal and vertical markets involved in pharmaceutical distribution business may erode our profit. Our distribution arm faces competition, both in price and service, from national, regional, and local full-line, short-line, and specialty wholesalers, service merchandisers, self-warehousing chains, manufacturers engaged in direct distribution, and large payor organizations. In addition, competition exists from various other service providers and from pharmaceutical and other healthcare manufacturers (as well as other potential customers) which may from time to time decide to develop, for their own internal needs, supply management capabilities that would otherwise be provided by us. Price, quality of service and in some cases, convenience to the customer, are generally the principal competitive elements in this segment. 14 We could suffer reputational and financial damage in the event of product recalls. In recent years, the U.S. healthcare industry has changed significantly in an effort to reduce costs.These changes include increased use of managed care, cuts in Medicare and Medicaid reimbursement levels, consolidation of pharmaceutical and medical-surgical supply distributors, and the development of large, sophisticated purchasing groups.Some of these changes, such as adverse changes in government funding of healthcare services, legislation or regulations governing the delivery or pricing of pharmaceuticals and healthcare services or mandated benefits, may cause healthcare industry participants to reduce the amount of our products and services they purchase or the price they are willing to pay for our products and services.Changes in the healthcare industry’s or our pharmaceutical suppliers’ pricing, selling, inventory, distribution or supply policies or practices could also significantly reduce our revenues and net income.Healthcare and public policy trends indicate that the number of generic drugs will increase over the next few years as a result of the expiration of certain drug patents.While this is expected to be a positive development for us, changes in pricing of certain generic drugs could have a material adverse impact on our revenues and our results of operations. We have a limited operating history and limited historical financial information upon which you may evaluate our performance. You should consider, among other factors, our prospects for success in light of the risks and uncertainties encountered by companies that, like us, are in their early stages of operations.We may not successfully address all of the risks and uncertainties or successfully implement our existing and new products and services.If we fail to do so, it could materially harm our business and impair the value of our common stock, resulting in a loss to shareholders.Even if we accomplish these objectives, we may not generate the positive cash flows or profits we anticipate.Although we were incorporated in Nevada in 2009, the vast majority of the business that we conduct now was started or acquired in 2012.Unanticipated problems, expenses and delays are frequently encountered in establishing a new business and developing new products and services.These include, but are not limited to, inadequate funding, lack of consumer acceptance, competition, product development, the inability to employ or retain talent, inadequate sales and marketing, and regulatory concerns.The failure by us to meet any of these conditions would have a materially adverse effect upon us and may force us to reduce, curtail, or discontinue operations.No assurance can be given that we can or will ever be successful in our operations and operate profitably. Our independent registered public accounting firm has expressed doubt about our ability to continue as a going concern, which may hinder our ability to obtain future financing. Our financial statements as of December 31, 2012 and 2011 have been prepared under the assumption that we will continue as a going concern for the next twelve months.Our independent registered public accounting firm has issued a report that included an explanatory paragraph referring to our need to obtain additional financing and expressing substantial doubt in our ability to continue as a going concern.Our ability to continue as a going concern is dependent upon our ability to obtain additional equity financing or other capital, attain further operating efficiencies, reduce expenditures, and, ultimately, to generate revenue.The financial statements do not include any adjustments that might result from the outcome of this uncertainty.We are continually evaluating opportunities to raise additional funds through public or private equity financings, as well as evaluating prospective business partners, and will continue to do so.However, if adequate funds are not available to us when we need it, and we are unable to enter into some form of strategic relationship that will give us access to additional cash resources, we will be required to even further curtail our operations which would, in turn, further raise substantial doubt about our ability to continue as a going concern. If we are unable to meet our future capital needs, we may be required to reduce or curtail operations, or shut down completely. To date we have relied on cash flow from operations and funding from a small group of investors to fund operations.We have limited cash liquidity and capital resources.Our cash on hand as of December 31, 2012 was approximately $320,000.For the year ended December 31, 2012, our total revenue was approximately $3.9 million, our operating loss was nearly $2.1 million, and our net loss was approximately $2.8 million. 15 Our future capital requirements will depend on many factors, including our ability to market our products successfully, cash flow from operations, locating and retaining talent, and competing market developments.Our business model requires that we spend money (primarily on advertising and marketing) in order to generate revenue.Based on our current financial situation we may have difficulty continuing our operations at their current level, or at all, if we do not raise additional financing in the near future.Additionally, we would like to continue to acquire assets and operating businesses, which will likely require additional cash.Although we currently have no specific plans or arrangements for acquisitions or financing, we intend to raise funds through private placements, public offerings or other financings.Any equity financings would result in dilution to our then-existing stockholders.Sources of debt financing may result in higher interest expense.Any financing, if available, may be on unfavorable terms.If adequate funds are not obtained, we may be required to reduce, curtail, or discontinue operations.There is no assurance that our existing cash flow will be adequate to satisfy our existing operating expenses and capital requirements. If we are unable to attract and retain key personnel, we may not be able to compete effectively in our market. Our success will depend, in part, on our ability to attract and retain key management, including primarily Mackie Barch, but also our sales and marketing personnel.We attempt to enhance our management and technical expertise by recruiting qualified individuals who possess desired skills and experience in certain targeted areas.Our inability to retain employees and attract and retain sufficient additional employees, and sale and marketing resources, could have a material adverse effect on our business, financial condition, results of operations and cash flows.The loss of key personnel could limit our ability to develop and market our products. We hold a limited amount of insurance coverage, and if we were found liable for an uninsured claim, or claim in excess of our insurance limits, we may be forced to expend significant capital to resolve the uninsured claim. We contract for a limited amount of general liability insurance to cover potential risks and liabilities.If we decide to obtain additional insurance coverage in the future, it is possible that: (1) we may not be able to get enough insurance to meet our needs; (2) we may have to pay very high premiums for the additional coverage; (3) we may not be able to acquire any insurance for certain types of business risk; or (4) we may have gaps in coverage for certain risks.This could leave us exposed to potential uninsured claims for which we could have to expend significant amounts of capital resources.Consequently, if we were found liable for a significant uninsured claim in the future, we may be forced to expend a significant amount of our operating capital to resolve the uninsured claim. We may suffer losses from product liability claims. We may be susceptible to product liability lawsuits from events arising out of the use of Clotamin or the distribution of any other product or products.If product liability lawsuits are brought against us, we may incur substantial liabilities and may be required to limit commercialization of our product.If we are unable to protect against potential product liability claims, we may be unable to market Clotamin.A successful product liability claim brought against us may cause us to incur substantial liabilities and, as a result, our business may fail. Because our officers and director controls a large percentage of our common stock, they have the ability to influence matters affecting our shareholders. Mackie Barch, one of our officers and director, beneficially controls over 76% of our outstanding voting securities.As a result, he has the ability to influence matters affecting our shareholders, including the election of our directors, the acquisition or disposition of our assets, and the future issuance of our shares.Because he controls such shares, investors may find it difficult to replace our directors and management if they disagree with the way our business is being operated.Because the influence by these insiders could result in management making decisions that are in the best interest of those insiders and not in the best interest of the investors, you may lose some or all of the value of your investment in our common stock.See “Principal Shareholders.” 16 We may not be able to effectively manage our growth and operations, which could materially and adversely affect our business. We have, and may in the future, experience rapid growth and development in a relatively short period of time.The management of this growth will require, among other things, continued development of our financial and management controls and management information systems, stringent control of costs, increased marketing activities, the ability to attract and retain qualified management personnel and the training of new personnel.We intend to utilize outsourced resources, and hire additional personnel, in order to manage our expected growth and expansion.Failure to successfully manage our possible growth and development could have a material adverse effect on our business and the value of our common stock. Our industry is characterized by rapid growth and consolidation that may cause us to lose key relationships and intensify competition. The pharmaceutical industry in general, and the specialty pharmaceutical industry in particular, is constantly undergoing rapid growth and substantial change.This includes new and frequently changing regulations.This has resulted in increasing consolidation and formation of strategic relationships.For example, we recently acquired a lab business.A cancellation of our relationship with other labs or lab groups that we form a relationship in the future may have a negative impact on the company because it could limit our exposure or the number of vendors or customers with which we come into contact.We make no assurance that any relationship we have established will continue. Acquisitions or other consolidating transactions that don’t involve us could nevertheless harm us in a number of ways, including: • we could lose strategic relationships if our strategic partners are acquired by or enter into relationships with a competitor (which could cause us to lose access to distribution, content, technology and other resources); • the relationship between us and the strategic partner may deteriorate and cause an adverse effect on our business; • we could lose customers if competitors or users of competing technologies consolidate with our current or potential customers; and • our current competitors could become stronger, or new competitors could form, from consolidations. Any of these events could put us at a competitive disadvantage, which could cause us to lose customers, revenue and market share.Consolidation could also force us to expend greater resources to meet new or additional competitive threats, which could also harm our operating results. We may be unable to adequately protect our proprietary rights. Our ability to compete partly depends on the superiority, uniqueness and value of our intellectual property and technology, including both internally developed technology and technology licensed from third parties. To the extent we are able to do so, in order to protect our proprietary rights, we will rely on a combination of trademark, copyright and trade secret laws, confidentiality agreements with our employees and third parties, and protective contractual provisions. Despite these efforts, any of the following occurrences may reduce the value of our intellectual property: 17 • our applications for trademarks and copyrights relating to our business may not be granted and, if granted, may be challenged or invalidated; • issued trademarks and registered copyrights may not provide us with any competitive advantages; • our efforts to protect our intellectual property rights may not be effective in preventing misappropriation of our technology; • our efforts may not prevent the development and design by others of products or technologies similar to or competitive with, or superior to those we develop; or • another party may obtain a blocking patent and we would need to either obtain a license or design around the patent in order to continue to offer the contested feature or service in our products. We may be forced to litigate to defend our intellectual property rights, or to defend against claims by third parties against us relating to intellectual property rights. We may be forced to litigate to enforce or defend our intellectual property rights, to protect our trade secrets or to determine the validity and scope of other parties’ proprietary rights.Any such litigation could be very costly and could distract our management from focusing on operating our business.The existence and/or outcome of any such litigation could harm our business. Risks Related To Our Common Stock Our common stock is listed for quotation on the Over the Counter Bulletin Board and the OTCQB Tier of the marketplace maintained by OTC Markets Group, Inc., which may make it more difficult for investors to resell their shares due to suitability requirements. Our common stock is currently quoted on the Over the Counter Bulletin Board and the OTCQB tier of the marketplace maintained by OTC Markets Group, Inc.Broker-dealers often decline to trade in over the counter stocks given the market for such securities are often limited, the stocks are more volatile, and the risk to investors is greater.These factors may reduce the potential market for our common stock by reducing the number of potential investors.This may make it more difficult for investors in our common stock to sell shares to third parties or to otherwise dispose of their shares.This could cause our stock price to decline. We are not eligible with the Depository Trust Company to have our common stock traded electronically, which could negatively effect the trading volume in our stock and make it more difficult for investors to resell their shares. We do not currently have eligibility for our common stock to be electronically transferred between brokerage accounts.While our shares can still trade manually, clearance for such transactions could take days, which, based on the realities of the marketplace as it exists today, means that manual trades are not a realistic option for companies relying on broker dealers for stock transactions.If our stock remains non-DTC-eligible, trading volume in our shares may remain very low and prices for our shares may be adversely affected.There are no assurances that our shares will ever become DTC-eligible or, if they do, how long it will take. If we are unable to pay the costs associated with being a public, reporting company, we may not be able to continue trading on the OTCBB and/or we may be forced to discontinue operations. We expect to have significant costs associated with being a public, reporting company, which may raise substantial doubt about our ability to continue trading on the Over the Counter Bulletin Board and/or continue as a going concern. These costs include compliance with the Sarbanes-Oxley Act of 2002, which will be difficult given the limited size of our management, and we will have to rely on outside consultants. Accounting controls, in particular, are difficult and can be expensive to comply with. 18 Our ability to continue trading on the OTCBB and/or continue as a going concern will depend on positive cash flow, if any, from future operations and on our ability to raise additional funds through equity or debt financing.If we are unable to achieve the necessary product sales or raise or obtain needed funding to cover the costs of operating as a public, reporting company, our common stock may be deleted from the OTCBB and/or we may be forced to discontinue operations. We do not intend to pay dividends in the foreseeable future. We do not intend to pay any dividends in the foreseeable future.We do not plan on making any cash distributions in the manner of a dividend or otherwise.Our Board presently intends to follow a policy of retaining earnings, if any. We have the right to issue additional common stock and preferred stock without consent of stockholders.This would have the effect of diluting investors’ ownership and could decrease the value of their investment. We have additional authorized, but unissued shares of our common stock that may be issued by us for any purpose without the consent or vote of our stockholders that would dilute stockholders’ percentage ownership of our company. In addition, our certificate of incorporation authorizes the issuance of shares of preferred stock, the rights, preferences, designations and limitations of which may be set by the Board of Directors. Our certificate of incorporation has authorized the issuance of up to 50,000,000 shares of preferred stock in the discretion of our Board. The shares of authorized but undesignated preferred stock may be issued upon filing of an amended certificate of incorporation and the payment of required fees; no further stockholder action is required. If issued, the rights, preferences, designations and limitations of such preferred stock would be set by our Board and could operate to the disadvantage of the outstanding common stock. Such terms could include, among others, preferences as to dividends and distributions on liquidation. Our Officers and Director are permitted to sell some of their stock, which may have a negative effect on our stock price and ability to raise additional capital, and may make it difficult for investors to sell their stock at any price. Mackie Barch, our Chief Executive Officer, and Eric Clarke, our Chief Financial Officer, through Old Line Partners, LLC, have dispositive power over 100 million shares of our common stock (after giving effect to the conversion of our Class A Preferred Stock). They may be able to sell up to a combined 1% of our outstanding stock (currently approximately 3.81 million shares) every 90 days in the open market pursuant to Rule 144, which may have a negative effect on our stock price and may prevent us from obtaining additional capital. In addition, if either of them is selling their stock into the open market, it may make it difficult or impossible for investors to sell their stock at any price. Our common stock is governed under The Securities Enforcement and Penny Stock Reform Act of 1990. The Securities Enforcement and Penny Stock Reform Act of 1990 requires additional disclosure relating to the market for penny stocks in connection with trades in any stock defined as a penny stock.The Commission has adopted regulations that generally define a penny stock to be any equity security that has a market price of less than $5.00 per share, subject to certain exceptions.Such exceptions include any equity security listed on NASDAQ and any equity security issued by an issuer that has (i)net tangible assets of at least $2,000,000, if such issuer has been in continuous operation for three years, (ii)net tangible assets of at least $5,000,000, if such issuer has been in continuous operation for less than three years, or (iii)average annual revenue of at least $6,000,000, if such issuer has been in continuous operation for less than three years.Unless an exception is available, the regulations require the delivery, prior to any transaction involving a penny stock, of a disclosure schedule explaining the penny stock market and the risks associated therewith. 19 The forward looking statements contained in this annual report may prove incorrect. This annual report contains certain forward-looking statements, including among others:(i) anticipated trends in our financial condition and results of operations; (ii) our business strategy for expanding distribution; and (iii) our ability to distinguish ourselves from our current and future competitors.These forward-looking statements are based largely on our current expectations and are subject to a number of risks and uncertainties.Actual results could differ materially from these forward-looking statements.In addition to the other risks described elsewhere in this “Risk Factors” discussion, important factors to consider in evaluating such forward-looking statements include: (i) changes to external competitive market factors or in our internal budgeting process which might impact trends in our results of operations; (ii) anticipated working capital or other cash requirements; (iii) changes in our business strategy or an inability to execute our strategy due to unanticipated changes in the pharmaceutical industry; and (iv) various competitive factors that may prevent us from competing successfully in the marketplace.In light of these risks and uncertainties, many of which are described in greater detail elsewhere in this “Risk Factors” discussion, there can be no assurance that the events predicted in forward-looking statements contained in this annual report will, in fact, transpire. SPECIAL NOTE ABOUT FORWARD-LOOKING STATEMENTS We have made forward-looking statements in this annual report, including the sections entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Business,” that are based on our management’s beliefs and assumptions and on information currently available to our management.Forward-looking statements include the information concerning our possible or assumed future results of operations, business strategies, financing plans, competitive position, industry environment, potential growth opportunities, the effects of future regulation, and the effects of competition.Forward-looking statements include all statements that are not historical facts and can be identified by the use of forward-looking terminology such as the words “believe,” “expect,” “anticipate,” “intend,” “plan,” “estimate” or similar expressions.These statements are only predictions and involve known and unknown risks and uncertainties, including the risks outlined under “Risk Factors” and elsewhere in this annual report. Although we believe that the expectations reflected in our forward-looking statements are reasonable, we cannot guarantee future results, events, levels of activity, performance or achievement.We are not under any duty to update any of the forward-looking statements after the date of this annual report to conform these statements to actual results, unless required by law. ITEM 1B – UNRESOLVED STAFF COMMENTS This Item is not applicable to us as we are not an accelerated filer, a large accelerated filer, or a well-seasoned issuer; however, we are voluntarily disclosing that all written comments from the Commission staff regarding our periodic or current reports under the Securities Exchange Act of 1934 received within the last 180 days before the end of our last fiscal year have been resolved. ITEM 2 – PROPERTIES Our executive offices are currently located at 9337 Fraser Ave, Silver Spring, MD 20910.We currently share office space with our wholly-owned subsidiary, Pharmagen Distribution, pursuant to a one year lease that ends on March 31, 2013 at a rate of $1,828 per month.The office space is approximately 2,000 square feet of industrial/office space.The space is utilized for general office purposes and it is our belief that the space we currently occupy is adequate for our immediate needs.Additional space may be required as we expand our operations.We do not foresee any significant difficulties in obtaining any required additional space.We currently do not own any real property. 20 Our sales offices are currently located at 2413 Linden Lane, Silver Spring, MD 20910.We lease approximately 1,500 square feet pursuant to a lease that expires on March 31, 2014 at a rate of $1,878 per month. Pharmagen Laboratories leases approximately 3,700 square feet of office/warehouse space at 30 Buxton Farms Road, Stamford, CT 06905, pursuant to a lease that expires on March 24, 2017 at a rate of $7,213 per month. Our Clotamin product inventory is housed at a third-party warehouse facility located in Maryland that is a logistics company and stores the packaged product for us and then ships to the purchaser when requested by us. ITEM 3 - LEGAL PROCEEDINGS Deal Flow Media On May 1, 2012, we filed a complaint against Deal Flow Media, Inc., et al. in the Circuit Court for Montgomery County, Maryland.In the complaint, we alleged that a series of false, defamatory and malicious statements were published by the Defendants in an attempt to cause harm to the Company.The basis of our claims related to what we believe was a deliberate campaign by Deal Flow to cause serious injury to our reputation and business interests, including, spreading false and defamatory information to our actual and prospective business partners, and announcing international business deals with companies that did not exist.Deal Flow disseminated this false and defamatory information about the company in emails, articles, and telephone calls that we believe were received and understood by some of our business partners and others to mean that we were engaged in illegal activity and were not a legitimate company.Our complaint sought $2,000,000 in damages in addition to statutory damages, punitive damages, attorneys’ fees and costs, and such other relief as the court deems proper. We entered into confidential settlement agreements with three of the four defendants, and, in accordance with those settlement agreements, dismissed those three defendants from the case on October 11 and November 15, 2012. One of the defendants acknowledged in a sworn affidavit that he had made false statements about the company, and that he had no evidence that we had done anything wrong or were involved in any type of illegal conduct. That defendant has apologized to us for his conduct. Two of the other defendants acknowledged in a sworn affidavit that they did not have any actual knowledge or factual basis to believe that we or our representatives had engaged in any illegal behavior. Those defendants have apologized to us as well. On or about January 15, 2013, we dismissed without prejudice the remaining defendant.In court papers, that defendant clarified that it had not previously claimed that we had engaged in illegal conduct, and that its statements in question had been misunderstood.As a result the matter is now closed. In the ordinary course of business, we are from time to time involved in various pending or threatened legal actions. The litigation process is inherently uncertain and it is possible that the resolution of such matters might have a material adverse effect upon our financial condition and/or results of operations. However, in the opinion of our management, other than as set forth herein, matters currently pending or threatened against us are not expected to have a material adverse effect on our financial position or results of operations. ITEM 4 – MINE SAFETY DISCLOSURES Not applicable. 21 PART II ITEM 5 - MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stock trades on the Over the Counter Bulletin Board (the “OTCBB”) under the symbol “PHRX.”Our stock has traded on the OTCBB since October 25, 2011.Our common stock only trades on a limited or sporadic basis and should not be deemed to constitute an established public trading market.There is no assurance that there will be liquidity in the common stock. The following table sets forth the high and low transaction price for each quarter within the fiscal years ended December 31, 2012 and 2011, as provided by the Nasdaq Stock Markets, Inc.The information reflects prices between dealers, and does not include retail markup, markdown, or commission, and may not represent actual transactions. Bid Prices Fiscal Year Ended December 31, Period High Low First Quarter $
